 


113 HR 3545 IH: Collegiate Student Athlete Protection Act
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3545 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2013 
Mr. Cárdenas (for himself, Mr. Cummings, Mr. Rangel, Mr. Ryan of Ohio, Mr. Huffman, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To protect the academic futures of collegiate student athletes. 
 
 
1.Short title; findings; sense of Congress 
(a)Short titleThis Act may be cited as the Collegiate Student Athlete Protection Act. 
(b)FindingsCongress finds as follows: 
(1)Institutions of higher education that have athletic programs that offer athletically related student aid collectively generate billions of dollars annually from contracts for media rights, and the revenue from such contracts would not exist without the efforts of student athletes. 
(2)Providing adequate health and safety protection for student athletes can help prevent serious injury and death. 
(3)Current and former student athletes are often left to pay for medical expenses incurred from injuries suffered while participating in intercollegiate athletics. 
(c)Sense of congressIt is the sense of Congress that— 
(1)institutions of higher education exist to further educate, and to provide an opportunity to acquire a degree to, all students who attend such institutions; 
(2)institutions of higher education should ensure that a sports-related injury does not hinder the opportunity of a student athlete to graduate from the institution of higher education the student athlete attends at the time of such injury; 
(3)institutions of higher education should make graduation of all student athletes a priority, regardless of the on-field performance of the student athletes; 
(4)institutions of higher education should provide student athletes with the same due process protections afforded to students who do not participate in athletics; 
(5)acknowledging the bodily risks taken by the student athletes, institutions of higher education should ensure that student athletes who otherwise could not afford proper health insurance are provided such insurance to pay for sports-related injuries; and 
(6)due to the record level of revenues that athletic programs provide for institutions of higher education, such institutions have the responsibility to provide student athletes with the highest level of education, and to provide effective efforts to ensure that student athletes attain higher education degrees from such institutions. 
2.Program participation agreements 
(a)New requirement for programs of assistanceSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following: 
 
(30) 
(A)In the case of an institution that has an athletic program and that annually receives $10,000,000 or more in income derived from media rights (as calculated in accordance with subparagraph (B)) for the athletic program of the institution, the institution will comply with the requirements under subsection (k). 
(B)For the purposes of this paragraph, an institution of higher education shall calculate the total amount of income the institution derives annually from media rights by adding— 
(i)annual income derived from any contract for media rights signed with any media entity by the institution, determined by averaging the income derived from the contract annually over the lifetime of the contract; 
(ii)disbursements to the institution as a member institution of an athletic conference, representing member shares of the media rights of such conference; and 
(iii)disbursements to the institution as a participant in an event that is hosted by an entity that— 
(I)hosts intercollegiate sporting events; and 
(II)sells broadcast or media access to that event.. 
(b)Athletic program requirementsSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended by adding at the end the following: 
 
(k)Athletic program requirements 
(1)DefinitionsFor the purposes of this subsection and subsection (a)(30), the following definitions shall apply: 
(A)Athletic associationThe term athletic association means an organization that is not an institution of higher education and— 
(i)that is responsible for governing athletic programs at multiple institutions of higher education; or 
(ii)the primary purpose of which is to host intercollegiate sporting events and sell broadcast or media access to such events. 
(B)Athletic programThe term athletic program means an intercollegiate athletic program of an institution of higher education. 
(C)Athletically related student aidThe term athletically related student aid shall have the meaning given such term in section 485(e). 
(D)Graduation success rateThe term graduation success rate— 
(i)means the percentage of student athletes who graduate from an institution of higher education not later than 6 years after initial enrollment at such institution, including students who transfer to such institution from another institution, but excluding students who transfer out of such institution who are in good academic standing and, in accordance with the rules of the athletic association governing such athletic program, have not exhausted their eligibility to participate in such program; and 
(ii)shall be calculated using the data available for the 4 most recent academic years in the exact manner as the rate is calculated under the rules of the National Collegiate Athletic Association on the date of enactment of the Collegiate Student Athlete Protection Act. 
(E)Health care professionalThe term health care professional means— 
(i)a physician (including a medical doctor or doctor of osteopathic medicine); or 
(ii)an athletic trainer— 
(I)who is registered, licensed, certified, or otherwise statutorily recognized by the State to provide treatment; and 
(II)whose scope of practice and experience includes the diagnosis and management of traumatic brain injury. 
(F)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102. 
(G)Media rightsThe term media rights means contractual rights granted by an institution of higher education or an athletic association to a television network, in exchange for monetary payments to the institution or association, to provide media coverage of the institution’s athletic program. 
(H)Student athleteThe term student athlete means a student enrolled at an institution of higher education who participates in an athletic program. 
(2)RequirementsTo comply with this subsection for the purposes of subsection (a)(30), an athletic program of an institution of higher education described in subsection (a)(30) shall meet the following requirements: 
(A)Completion of academic program after loss of athletic scholarship 
(i)Loss due to injury 
(I)In generalEach student athlete who has received or contracted to receive athletically related student aid from an institution of higher education for participation in an athletic program and who subsequently becomes ineligible for such aid for all or part of an academic year due to an injury or illness resulting from the athlete's participation in the athletic program shall, upon a determination by a physician selected by the institution and a physician that is not affiliated with any institution, that the student athlete is medically ineligible to participate in such program, be provided with institutional student aid for the period described in subclause (II) in an amount equivalent to the amount the student would have received in athletically related student aid for such academic year (or part thereof) if the student had not suffered such injury or illness. The student shall also receive continued academic supports, including tutoring, at the same level received prior to being deemed medically ineligible, for the entire period that the student receives institutional student aid. 
(II)Period of aidThe institution of higher education shall provide institutional student aid required under subclause (I) for a period that, combined with the total duration of time the student previously received athletically related student aid, is equal to 5 academic years, or until the student athlete completes the athlete's undergraduate degree, whichever time period is shorter. The institution may, at its discretion, provide institutional student aid for an additional period. 
(III)Leave of absenceIn the case of a student athlete who takes a leave of absence from an institution of higher education due to an injury or illness resulting from the athlete's participation in an athletic program, the duration of such leave of absence shall not be counted as part of the period of required institutional student aid due to the student under subclause (II). 
(ii)Loss due to exhausted eligibility 
(I)In generalExcept as provided in subclause (III), each student athlete who has received athletically related student aid from an institution of higher education for participation in an athletic program, and who is maintaining academic standing consistent with the requirements for graduation, but who, in accordance with the rules of the athletic association governing such athletic program, has exhausted the athlete's athletic eligibility to participate in such program before the student has completed an undergraduate degree shall be provided with institutional student aid for the period described in subclause (II) in an amount equivalent to the amount the student would have received in athletically related student aid if the student’s athletic eligibility were not exhausted. 
(II)Period of aidThe institution shall provide institutional student aid required under subclause (I) for a period of 1 year, or until the student athlete completes an undergraduate degree, whichever time period is shorter. 
(III)ExceptionAn institution of higher education shall not be required to provide institutional student aid to a student athlete in accordance with subclause (I) if such student athlete received athletically related student aid from the institution for participation in a team sport with a graduation success rate for such team that is 70 percent or higher. 
(iii)Involuntary loss for any reason other than for cause 
(I)In generalA student athlete who has received athletically related student aid from an institution of higher education for participation in an athletic program and who is maintaining academic standing consistent with the requirements for graduation, but who will not receive such aid for all or part of an academic year because the student was involuntarily dismissed from participation in such athletic program shall be provided with institutional student aid in an amount equivalent to the amount the student would have received in athletically related student aid for such academic year (or part thereof) if the student had not been dismissed. 
(II)Period of aidThe institution shall provide institutional student aid required under subclause (I) for a period that, combined with the total duration of time the student previously received athletically related student aid, is equal to 5 academic years, or until the student athlete completes the athlete's undergraduate degree, whichever is time period shorter. The institution may, at its discretion, provide institutional student aid for an additional period. 
(iv)Loss for cause 
(I)In generalNotwithstanding clauses (i) through (iii), a student athlete who has received athletically related student aid from an institution of higher education for participation in an athletic program shall not be eligible for institutional student aid required under this paragraph if the student is dismissed from participation in such program or otherwise denied such aid for cause, except that a student athlete may appeal the loss of athletically related student aid to the institution or an athletic association of which the institution is a member, as appropriate. 
(II)For causeIn this clause, the term for cause means that the student was found by the institution of higher education to have violated academic or disciplinary standards of the institution. 
(B)Mandatory workshopAt the beginning of each academic year, each first-year and third-year student athlete shall be required to attend and complete an Athletics Participation Readiness workshop conducted by the institution of higher education. Such workshop shall include— 
(i)information about the long-term dangers of concussions and head injuries that shall be administered by a health care professional and include recent data from the Centers for Disease Control and Prevention; 
(ii)information concerning financial aid and debt management; 
(iii)a recommended budget for student athletes for the academic year, based on the institution’s cost of attendance for such academic year, that accounts for whether the student athlete receives athletically related student aid that covers all or part of such cost, and whether the student lives on or off campus; 
(iv)information on time management skills necessary for success as a student athlete; 
(v)academic resources available on campus, including tutoring, career development, and career search resources; and 
(vi)an explanation of the institution’s responsibilities and obligations to the student athletes with respect to scholarship renewal, medical insurance, and medical payments for injury and illness resulting from participation in an athletic program. 
(C)Disciplinary actionsA student athlete who faces loss or reduction of athletically related student aid for a violation of a disciplinary standard of the institution of higher education shall be provided the opportunity for a formal administrative hearing, not less than 1 appeal, and any other due process procedure the Secretary determines by regulation to be necessary. 
(D)Transfer requestsEach request by a student athlete submitted to the institution of higher education for a transfer to another institution of higher education shall be granted or denied by the institution at which the student is enrolled not later than 7 business days after the date on which such request is submitted to such institution. 
(E)Health care costs 
(i)Pell eligible studentsExcept as provided in clause (iv), each student athlete who is eligible to receive a Federal Pell Grant under subpart 1 of part A, shall be provided with institutional aid, paid to the student directly or to the insurer of such student on the student’s behalf, in an amount sufficient to cover— 
(I)during the period of the student’s participation in an athletic program of the institution— 
(aa)the premium applicable to the insurance plan in which the student is enrolled; 
(bb)any deductible applicable to such plan; and 
(cc)any other cost-sharing or other out-of-pocket expenses of the student with respect to such plan, including co-payments; and 
(II)in the case in which the student suffers an injury or illness resulting from the student’s participation in an athletic program of the institution— 
(aa)the health insurance costs described in items (aa) through (cc) of subclause (I) during the period of the student’s participation in an athletic program of the institution; and 
(bb)the costs described in subclauses (I) through (III) of clause (ii) for the duration described in clause (iii). 
(ii)Injury-related costsExcept as provided in clause (iv), each student athlete who suffers an injury or illness resulting from the student’s participation in an athletic program of the institution shall be provided with institutional aid, paid to the student directly or to the insurer of such student on the student’s behalf, in an amount sufficient to cover— 
(I)the premium applicable to the insurance plan in which the student is enrolled; 
(II)any deductible applicable to such plan; and 
(III)for a period of not less than 2 years after the student athlete’s graduation or separation from the institution— 
(aa)any other cost-sharing expenses of the student with respect to such plan, including co-payments; and 
(bb)any out-of-pocket expenses of the student with respect to such injury or illness. 
(iii)Duration of aidAn institution shall provide a student athlete with the institutional aid required under clause (ii)— 
(I)until the student’s injury or illness has been resolved and the student has been cleared by a physician to resume participation in an athletic program; or 
(II)in the case of a student who is suffering from an injury or illness that requires ongoing medical treatment, for a period of not less than 2 years after the student athlete’s graduation or separation from the institution. 
(iv)Preexisting conditionsAn institution shall not be required to provide institutional aid to a student athlete under clause (i) or (ii) for any preexisting medical condition that predates the student athlete’s participation in the athletic program. 
(F)Emergency action plans and written policiesThe institution shall have— 
(i)venue-specific Emergency Action Plans that are coordinated by the institution's health care professional or sports medicine staff and regularly rehearsed with local emergency personnel to prevent, assess, and treat sports-related injuries; and 
(ii)written policies and guidelines related to exercise for and supervision of any student athlete identified before or during participation in an athletic program of the institution to have a medical condition that is potentially life-threatening and that could be affected by the student athlete’s participation in such program. 
(G)Sports-related concussionsThe institution shall provide annual baseline concussion testing of each student athlete on the active roster of each team participating in a contact or collision sport or a limited-contact or impact sport (based on the most recent classification of sports published by the Committee on Sports Medicine of the American Academy of Pediatrics) that is administered by health care professionals employed by the institution before such student athlete may participate in any contact drills or activities. 
(H)Compliance costsCosts to the institution resulting from compliance with this paragraph shall be paid exclusively from institutional revenue derived from income described in subsection (a)(30)(B).. 
 
